Citation Nr: 0024455	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the right foot navicular bone, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, to include as secondary to service-connected left 
knee or right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1974 with subsequent periods of active duty for 
training.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which denied 
entitlement to an increased evaluation for residuals of 
fracture of the right foot navicular bone and held that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a right knee disability, to 
include as secondary to service-connected left knee or right 
foot disability.  

During the pendency of the appeal, an August 1999 rating 
decision reopened the veteran's claim for service connection 
for right knee disability and denied the claim on the merits.  
However, the Board must determine its jurisdiction in the 
first instance.  Pursuant to 38 U.S.C.A. § 7104(b) (West 
1991) the Board does not have jurisdiction to consider the 
merits of a claim previously finally adjudicated unless new 
and material is presented.  Hence, the Board must make this 
determination in the first instance, and what the RO may have 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of fracture of the right 
foot navicular bone are manifested by subjective complaints 
of pain.

3.  A March 1995 Board decision denied service connection for 
right knee disability. 

4.  Evidence added to the record since the March 1995 Board 
decision is so significant, when viewed in conjunction with 
the evidence previously of record, that it must be considered 
in order to fairly decide the merits of the claim.

5.  The veteran's reopened claim for service connection for 
right knee disability is not implausible when his contentions 
and the evidence of record are viewed in the light most 
favorable to that claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of fracture of the right foot navicular 
bone have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (1999).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability, to include as secondary to service-
connected left knee or right foot disability.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. §§ 3.102, 3.156(a) (1999).

3.  The veteran's reopened claim for service connection for a 
right knee disability, to include as secondary to service-
connected left knee or right foot disability, is well-
grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his residuals of fracture of the right foot navicular 
bone does not adequately reflect the severity of that 
disability.  He contends that this disability results in 
constant pain that is exacerbated by use.  In addition, the 
veteran continues to assert that he has right knee disability 
as a result of his service-connected left knee or right foot 
disability.  Therefore, a favorable determination has been 
requested.


I.  Entitlement to an increased evaluation for residuals of 
fracture of the right foot navicular bone, currently 
evaluated as 10 percent disabling.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of fracture 
of the right foot navicular bone is plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  In this regard, the 
Board notes that the veteran has been afforded recent VA 
examinations and outpatient treatment, and an opportunity to 
present oral testimony.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the Rating Schedule, severe foot injures warrant a 30 
percent evaluation, moderately severe foot injuries warrant a 
20 percent evaluation, and moderate foot injuries warrant a 
10 percent evaluation.  Diagnostic Code 5284.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for residuals, stress fracture, 
navicular bone, right foot, by a May 1975 rating decision.  
The assigned evaluation was noncompensable, effective 
December 1974.  

An August 1992 rating decision increased the evaluation to 10 
percent, effective from October 22, 1991.  The 10 percent 
rating has been continued to date.  

The veteran's reopened increased rating claim was received on 
April 16, 1998.  As such, the rating period for consideration 
is from April 15, 1997.  38 C.F.R. § 3.400(o)(2) (1999).  

VA outpatient treatment reports dated from April to December 
1997 do not refer to treatment or assessment of the service-
connected right foot disability.

April 1998 treatment notes from D. Troy Trimble, D.O. provide 
an assessment of right pes planus when the veteran complained 
of foot pain.  

When seen by a private physician in May 1998, it was noted 
the veteran had moderate difficulty with heel and toe 
walking, when assessing disabilities not at issue.

The claims file also includes testimony provided by the 
veteran during a January 1999 personal hearing at the RO.  
The veteran said that he had been told by doctors that he had 
arthritis in the right foot due to the fracture.  He 
complained of increased pain on walking and standing, and 
said that he needed to rest his right foot and massage it at 
times, more so in cold weather or if he walked from 20 - 60 
minutes.  The veteran said that the pain was not in the ankle 
but in the area of the ball of the foot.  He said that his 
last evaluation had been in 1994 or 1995, and that the last 
time he had sought medical treatment was in the first part of 
1998 from Dr. Trimble, for flat feet.  He said that Dr. 
Trimble did not distinguish whether the veteran's right foot 
symptoms were due to the fracture or pes planus.  He did say 
that Dr. Trimble treated him for flat feet, and did not 
conduct a radiographic examination or refer to the fracture.  
The veteran said that Dr. Trimble prescribed bilateral arch 
supports and Ibuprofen for the right foot pain.  The veteran 
said that his complaints and treatment were the same for the 
right foot fracture as for flat feet.  The veteran said that 
he had not worked since 1989, in part because of residuals of 
his right foot but also because of other physical problems.  

According to the report of a November 1999 VA examination, 
the veteran complained of daily constant bilateral foot pain 
on a level of one to two on a visual analog scale.  The 
veteran said that his feet tired quickly, that he was able to 
walk about two blocks without considerable problems, and that 
the pain could be sharp and stabbing.  He also complained of 
pain during cold weather and swimming.  The veteran said that 
on a day-to-day basis, there was no swelling of the feet but 
there had been ankle swelling.  The veteran did not report 
redness or heat.  He said that he could stand in one place 
for five to ten minutes without considerable problem, but did 
experience cramping during sleep to the point that it woke 
him up and he massaged his feet for relief.  The veteran said 
that with excessive walking, the level of pain could increase 
to six to seven.  It was noted that the pain was located 
below the inner aspect of the right ankle and across the 
plantar surface of the foot, at the ball of the foot in the 
area of the metatarsal joints.  It was reported that the 
veteran treated his feet with 800 mg of Ibuprofen twice a day 
every day, which did help to decrease the foot pain, with no 
side effects.  It was noted that additional limitations 
during flare-ups included not being able to stand in one 
place, and being debilitated to the point of having to sit or 
lie down with the feet elevated.  It was noted that the 
veteran used a cane mostly in the right hand to support the 
right foot and knee.  It was noted that the veteran wore 
tennis shoes with arch supports placed in the shoes which 
were not pre-molded.  He said that he no longer had molded 
arch supports.  It was reported that the effects of the foot 
problem on the veteran's life were many as he no longer 
hunted or fished, could not vacuum or stand in one place to 
do dishes, did not sleep well, had been removed from the army 
reserves due to his medical problems, and had last worked in 
1989 in security during which he had much foot pain.  

On physical examination, it was noted that there was no 
functional loss with the veteran sitting on an examination 
table and performing active and passive range of motion.  It 
was noted that active and passive range of motion was full, 
bilaterally.  Ankle dorsiflexion was from zero to 20 degrees, 
ankle plantar flexion was from zero to 45 degrees, and 
inversion and eversion were 5 degrees, each.  Strength was 
noted to be normal.  The report states that there was no 
painful joint motion.  

The examiner said that it was impossible to judge function on 
this date for a flare-up condition.  The examiner said that 
there was tenderness with palpation at the area of the 
navicular bone on the right and across the bilateral 
metatarsophalangeal joints, with no edema of the feet, ankles 
or lower legs and no instability or weakness.  The examiner 
noted that the veteran was able to perform heel to toe 
walking, and was unable to perform heel walking or toe 
walking due to pain.  While walking, the veteran was noted to 
point the right toes outward but did not limp.  There were no 
calluses, breakdown or unusual shoe wear pattern noted that 
would indicate abnormal weight bearing.  The examiner noted 
that there was no valgus deformity or hallux valgus, or mid-
foot or forefoot malalignment observed grossly.  Pes planus 
was not observed.  Reported findings on X-ray examination of 
the feet did not include pes planus, nor reference the 
service-connected fracture, to include bone malalignment.  
Bilateral posterior calcaneal spurring was noted.  The 
diagnoses were bilateral pes planus and bilateral calcaneal 
spurring.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for residuals of 
fracture of the right foot navicular bone.  Although the 
veteran has asserted being told he had arthritis of the right 
foot as a residual of the fracture, there exists no competent 
evidence that the demonstrated calcaneal spurring is related 
to the disability at issue.  A physician's statement, as 
filtered through a layman's report is not competent evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Nevertheless, the 
Board notes the veteran's complaints of right foot pain, 
abeit with complaints of bilateral foot pain, which have not 
been clinically dissociated from the disability at issue.  
However, there has been no demonstrated right foot functional 
loss.  Range of motion was noted to be full and strength was 
noted to be normal.  He retains a normal gait.  It was noted 
that there was no edema of the feet, no instability or 
weakness, no valgus deformity or hallux valgus, and mid-foot 
or forefoot malalignment observed grossly.  

The Board notes the veteran's credible complaints of right 
foot pain, exacerbated by use and cold weather, as noted 
during his January 1999 personal hearing and November 1999 VA 
examination.  However, the Board finds that these complaints 
are appropriately addressed by the veteran's current 10 
percent evaluation.  The clinical evidence of record simply 
does not support a finding that the veteran's residuals of 
right foot fracture result in pain on use, weakness, or 
functional impairment that is more comparable to moderately 
severe disability of the foot.  Diagnostic Code 5284.  See 
DeLuca, 8 Vet. App. at 202.  As noted above, the most recent 
VA examination was negative for objective findings other than 
tenderness with palpation at the area of the navicular bone.  
As a result, the Board concludes that the preponderance of 
the evidence is against an increased rating for the veteran's 
residuals of fracture of right foot navicular bone.

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability, to include as secondary to service-connected left 
knee or right foot disability.

A March 1995 Board decision denied service connection for 
right knee disability, to include as secondary to service-
connected disability.  The Board decision found that a right 
knee disability was not demonstrated during the veteran's 
active duty or subsequent periods of inactive duty for 
training and was not shown to be causally related to service-
connected disability.  

The March 1995 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 1991).  A final decision cannot be reopened and 
reconsidered by the Board unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  See 38 U.S.C.A. § 5108; Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 
7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  "New evidence" is that 
which is not merely cumulative of other evidence of record.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). 

Evidence of record at the time of the March 1995 Board 
decision included the veteran's service medical records, 
which demonstrate complaints and treatment of the right lower 
leg but are negative for any complaints, findings, symptoms, 
or diagnoses relating to the right knee. 

Also of record were VA examination reports, including one 
dated in December 1993.  This report addressed the likely 
etiology of the veteran's right knee disability and provided 
that there was not "enough impairment on the left side to 
have stretched the right knee to the point that it would 
develop chondromalacia" and that the veteran's right knee 
disability was related more to "limited activity and body 
habitus." 

Evidence submitted since the Board's March 1995 decision 
includes an April 1999 statement by a VA doctor at the 
Wichita VA medical facility.  The doctor notes that the 
veteran had requested a letter about the veteran's right knee 
pain and whether it might be related to his service-connected 
left knee condition.  The doctor offered the opinion that the 
pain and disability in the right knee was more likely than 
not directly related to the service-connected left knee 
injury and due to over-using the right knee in guarding the 
left knee.  

In this case, the Board finds that the April 1999 statement 
by the VA doctor is both new and material.  It is a clinical 
opinion from a medical doctor that it is more likely than not 
that there is a nexus between the veteran's service-connected 
left knee disability and his current right knee complaints.  
This competent evidence was not previously available to the 
Board in 1995, it is significant, and it must be considered 
in connection with evidence previously assembled so as to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.

The Board also finds that the reopened claim for service 
connection for right knee disability is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  There is competent 
evidence of current right knee disability, as chondromalacia 
and degenerative joint disease of the right knee were 
reported VA medical examination diagnoses in 1989, and 
competent medical evidence of a nexus between the current 
disability at issue and a service-connected disability, as 
reflected in the April 1999 VA physician's statement 
discussed above.  The Board notes that the VA doctor is 
competent to testify as to the facts under consideration.  
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).  

In light of the foregoing, the veteran's claim for service 
connection for right knee disability is reopened, and found 
to be well-grounded.  


ORDER

An evaluation in excess of 10 percent for residuals of 
fracture of the right foot navicular bone is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for right knee disability 
is reopened.

The claim for service connection for right knee disability is 
well-grounded, and the appeal to this extent is granted.


REMAND

Having determined that the appellant's claim of entitlement 
to service connection for a right knee disability has been 
reopened, the claim must be considered de novo.  Winters v. 
West, 12 Vet. App. 203 (1999).  Before that can be achieved, 
however, the Board is of the opinion that further development 
is warranted.

In the adjudication process, the VA must weigh the evidence 
for and against a veteran's claim.  In the present case, a 
probative value must be assigned to the April 1999 medical 
statement by the VA doctor.  Although this statement implies 
that the VA doctor treated the veteran, he did not explain 
his reasoning, provide the basis for his opinion, nor 
reference supporting clinical treatment records from the 
Wichita VA medical facility.  The Board believes that further 
clarification from the VA physician is warranted.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain from the VA doctor who wrote 
the April 1999 medical statement an 
explanation of the basis for the opinion 
that it is more likely than not that 
there is a nexus between the veteran's 
service-connected left knee disability 
and his current right knee complaints or 
right knee disability, to include any 
supporting clinical records.  In 
addition, the RO should take appropriate 
action to obtain copies of any other 
records of recent treatment at the 
Wichita VA medical facility, which have 
not been previously secured.

2.  Then, after undertaking any 
additional development, and in light of 
the evidence obtained pursuant to the 
requested development, the RO should 
adjudicate the veteran's reopened claim 
of service connection for a right knee 
disability, to include as secondary to 
service-connected disability, de novo. 

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with 
this current appeal.  No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


